DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 16, 2022 has been entered.

Notice to Applicant

2.	Claim 1 has been amended.  Claims 2-4, 7, and 13-20 have been canceled.  Claims 1, 5, 6, and 8-12 are pending.


Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



3.	Claims 1, 5, 6, and 8-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
4.	Claims 1, 5, 6, and 8-12 are directed to treating an individual patient suffering from adverse drug effects from polypharmacy, which is considered certain methods of organizing human activity (including marketing or sales activities or behaviors; business relations).  A concept considered to be certain methods of organizing human activity falls within a subject matter grouping of abstract ideas which the Courts have considered ineligible (certain methods of organizing human activity). The claims could also be considered a concept performed in the human mind (including an observation, evaluation, judgment, and opinion).  A concept performed in the human mind falls within a subject matter grouping of abstract ideas which the Courts have considered ineligible (Mental Processes). The claims do not integrate the abstract idea into a practical application, and do not include additional elements that provide an inventive concept (are sufficient to amount to significantly more than the abstract idea). 
         	Under step 1 of the Alice/Mayo framework, it must be considered whether the claims are directed to one of the four statutory classes of invention. In the instant case, these claims are directed to a process (method).  Accordingly, the claims will be further analyzed under step 2 of the Alice/Mayo framework:
                Under step 2A of the Alice/Mayo framework, it must be considered whether the claims are “directed to” an abstract idea.  That is, whether the claims recite an abstract idea and fail to integrate the abstract idea into a practical application.
Regarding representative independent claim 1, the claim sets forth a method, comprising the following limitations:
identifying an individual patient suffering from the medical condition of adverse drug effects from polypharmacy,
 	determining the individual patient’s healthcare regimen,
	 	the healthcare regimen comprising 
 	a multi-drug regimen having at least three healthcare components, 
wherein the at least three healthcare components each have plurality of aspects;   
entering information representing the individual patient’s multi-drug regimen into a computer system; 
assigning an evidence-based statistical first value associated with at least one of the plurality of aspects to each of the stored healthcare components:
identifying a plurality of events wherein each identified event is related to an element of a power set of all components of the healthcare regimen and the related element is composed of a subset of regimen components; 
 	generating at least one second value associated with an identified event, wherein the at least one second value is a combined risk (compound conditional probability) of the event based on at least one of: 
 	a total probability, 
a Bayesian probability value of the event, and 
a Dempster-Shafer value of the event; 
storing data representing the healthcare regimen in a computing system;  computing a health care regimen risk level value for the health care regimen based on at least one of: 
a plurality of the first statistical values associated with the plurality of aspects, respectively, 
the generated second values, and 
a computation based on at least one of: 
 	at least two statistical values associated with the aspect, 
 	at least three of the plurality of second values; 
 	generating a regimen risk level profile indicating a likelihood of the healthcare regimen risk associated with the healthcare regimen based on the corresponding at least one aspect and at least one event: 
 	identifying a modified healthcare regimen that lowers the combined risk (compound conditional probability) for the individual patient based in part on the computed risk level value, 
 	the modified healthcare regimen having at least one healthcare component different from those in the initial individual patient’s healthcare regimen, 
 	wherein the different healthcare component is achieved by one of: 
adding one or more drug components to the healthcare regimen, 
removing one or more drug components from the healthcare regimen, replacing one or more drug components in the healthcare regimen; and replacing the individual patient’s healthcare regimen with the modified healthcare regimen

These actions, when considered both individually and as a whole are directed to actions that facilitate acquiring information/data.  This arrangement amounts to both behaviors and business relations.  Such concepts have been considered ineligible methods of organizing human activity by the Courts (See 2019 Revised Patent Subject Matter Eligibility Guidance).

The claims do recite additional limitations:  
A computing system
A processor

These additional elements, considered both individually and as an ordered combination, do no more than generally link the use of the abstract idea to a particular technological environment or field of use.  That is, given the generality with which the additional technological elements are recited, the limitations do not implement the abstract idea with, or use the abstract idea in conjunction with, a particular machine or manufacture that is integral to the claim.  Additionally, the claims do not reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, do not effect a transformation or reduction of a particular article to a different state or thing; and do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the abstract idea.  Accordingly, the Examiner concludes that the claim fails to integrate the abstract idea into a practical application, and is therefore “directed to” the abstract idea.

Under step 2B of the Alice/Mayo framework, it must finally be considered whether the claim includes any additional element or combination of elements that provide an inventive concept (i.e., whether the additional element or elements are sufficient to amount to significantly more than the abstract idea).  Communicating information (i.e., receiving or transmitting data over a network) has been repeatedly considered well-understood, routine, and conventional activity by the Courts (See MPEP 2106.05(d)).  Applicant’s own Specification indicates the conventionality of the claimed devices (see at least para. 77, “the machine may be a server computer, a client computer, a personal computer (PC), a tablet PC, a set-top box (STB), a Personal Digital Assistant (PDA), a cellular telephone, a web appliance, a network router, switch or bridge, or any machine capable of executing a set of instructions (sequential or otherwise) that specify actions to be taken by that machine”).  Accordingly, the Examiner asserts that the additional elements, considered both individually, and as an ordered combination, do not provide an inventive concept, and the claim is ineligible for patent.
                
Dependent claims 5, 6, and 8-12 recite limitations that are directed to the processing and presentation of the data which is considered a concept performed in the human mind (including an observation, evaluation, judgment, and opinion).  A concept performed in the human mind falls within a subject matter grouping of abstract ideas which the Courts have considered ineligible (Mental Processes).
The dependent claims 5, 6, and 8-12 merely represent embellishments to the abstract idea and do not impart eligibility on the claimed invention.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	The rejection of Claims 1, 5, 6, and 8-12 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is hereby withdrawn pursuant to the amendments filed on August 16, 2022.


Response to Arguments
6.	Applicant's arguments filed August 16, 2022 have been fully considered but they are not persuasive.
A.	Applicant argues that the claims as amended are inherently a practical application and that as stated in MPEP 2106.04(d)(2) that a treatment for a medical condition is automatically a practical application.
In response the Examiner respectfully disagrees.  Treatment of a medical condition is not automatically a practical application.  In the present claims, the patient’s healthcare regiment is being replaced with a modified healthcare regimen.  This is merely replacing one data set with a modified data set.  There is no actual treatment being administered to the patient.  In MPEP 2106.04(d)(2), it refers to Vanda Pharm, Inc.  The claims in Vanda recited a method of treating a patient having schizophrenia with iloperidone, a drug known to cause QTc prolongation (a disruption of the heart’s normal rhythm that can lead to serious health problems) in patients having a particular genotype associated with poor drug metabolism. 887 F.3d at 1121, 126 USPQ2d at 1269-70. In particular, the claims recited steps of: (1) performing a genotyping assay to determine if a patient has a genotype associated with poor drug metabolism; and (2) administering iloperidone to the patient in a dose range that depends on the patient’s genotype.  In contrast the present claims are not treating a patient with polypharmacy, but merely determining a plan or modified plan to treat a patient with polypharmacy. 
Accordingly, it does not amount to significantly more, the claims do not recite additional limitations that integrate the exception into a Practical Application, and the application of the abstract idea is therefore not eligible.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
A.	Methods and compositions for the treatment of metabolic syndrome (US 20080081781 A1) teaches methods and compositions for treating metabolic and cardiovascular disorders in mammalian subjects. More specifically, the invention relates to methods and compositions for treating and/or preventing metabolic and cardiovascular disorders such as hyperlipidemia, obesity, diabetes, insulin resistance, glucose intolerance, hyperglycemia, metabolic syndrome and hypertension, as well as conditions or complications associated with these metabolic and cardiovascular disorders in mammals.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amber A. Misiaszek whose telephone number is 571-270-1362.  The examiner can normally be reached on M-Th 7:30-5, F 7:30-4, every other Friday Off.

	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096.  The fax phone numbers for the organization where this application or proceeding is assigned are (571) 273-8300.

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.

/AMBER A MISIASZEK/Primary Examiner, Art Unit 3624